Citation Nr: 0727955	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He died in July 1994.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that denied the above claim.  In 
February 2006, the appellant was scheduled for a travel board 
hearing before the Board.  However, she failed to appear.

In May 2006, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran's death was not caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
are not met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in December 2006.  The appellant was 
told of the requirements to successfully establish a claim 
for cause of death under section 1151, advised of her and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO/AMC 
sent multiple notice letters prior to the December 2006 
letter, which were returned as undeliverable.  Following a 
search on the current whereabouts of the appellant, the RO 
sent the December 2006 letter to the address found as the 
last known address of the appellant.  That letter has not 
been returned as undeliverable.

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the claim was readjudicated in the May 2007 
supplemental statement of the case.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the appellant received pre-adjudicatory notice.  
The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the appellant's claim was denied by the RO and is also 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice.  See Dingess/Hartman, 19 
Vet. App. at 473.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The appellant stated that the veteran received 
treatment from the Roseburg VA Medical Center.  Following a 
search of their records, the Roseburg VA Medical Center 
informed the RO that it did not have any medical records for 
the veteran.  Therefore, the Board finds that all identified, 
pertinent evidence has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  In March 2005, a VA examiner 
provided an opinion on the issue on appeal.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the appellant's 
claim on the merits.


II.  Cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying death in the same manner as if such 
death were service-connected.  A death is considered a 
qualifying death if it was not the result of the veteran's 
willful misconduct and (1) the death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The appellant seeks DIC pursuant to 38 U.S.C.A. § 1151, 
claiming that VA's improper care of the veteran caused or 
contributed to his death.  Specifically, she argues that from 
1977 to 1984, VA was negligent in prescribing the veteran a 
particular medication for a period of time longer than 
recommended, which caused him to develop emphysema and 
chronic obstructive pulmonary disease (COPD), and that such 
negligence caused his death.  Second, she argues that VA 
improperly prescribed thiazide treatment, which may have also 
contributed to the veteran's death.  

Referencing an article from a medical journal, in September 
2004 the appellant's representative argued that in 
conjunction with thiazide treatment, many patients are also 
prescribed beta blockers, which are contraindicated for 
patients with COPD.  

Upon careful consideration of the appellant's contentions, as 
well as the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for DIC 
under the provisions of 38 U.S.C.A. § 1151.

The veteran died in July 1994.  His death certificate shows 
that the immediate cause of death was COPD, with interval 
between onset and death of 15 years.  Arteriosclerotic heart 
disease was listed as another significant condition 
contributing to his death.  

Prior to his death, the veteran received VA medical 
treatment.  The relevant records show that in February 1980, 
a VA physician noted that the veteran's uric acid had been up 
in the past and he felt that the veteran had gout, reinforced 
and accentuated by his thiazide therapy.  In August 1984, the 
veteran was diagnosed as having hypertension.  

Private medical records from Sacred Heart General Hospital 
dating from December 1991 to July 1994 reveal that the 
veteran was a heavy smoker.  In December 1991, he was 
admitted with severe obstructive airway disease.  It was 
noted that he was severely debilitated with emphysema.  At 
that time, his medication included Ventolin, Atrovent, and 
Azmacort inhalers, Lanoxin, Lasix, and Probenecid.  The 
physician noted that the veteran quit smoking four days 
before.  He was discharged with a diagnosis of respiratory 
failure, acute bronchitis, and COPD.  In April 1993, the 
veteran was again admitted for increasing respiratory 
distress.  He was discharged with a diagnosis of acute 
asthma, acute bronchitis, severe emphysema, and viral 
syndrome.  

In July 1994, the veteran died with a cause of death of 
respiratory failure secondary to COPD and a secondary 
diagnosis of severe arteriosclerotic heart disease (ASHD).  
Treatment records show that he presented to the emergency 
room with increased dyspnea since the early hours of that 
day.  Chest x-ray showed cardiomegaly with underlying COPD.  
It was noted that the veteran had a longstanding history of 
COPD and had been hospitalized within the last one or two 
months for problems with angina.

In March 2005, a VA medical opinion regarding the veteran's 
cause of death was obtained.  The claims file was reviewed.  
After consulting the pharmacy staff at the Roseburg VA 
Medical Center, the examiner concluded that there were no 
medications available during the 1970s and 1980s that had a 
one-year limit on use that may have led to COPD if used 
greater than one year.  In addition, the examiner noted the 
complication with hydrochlorothiazide that may have 
precipitated gout, which was discontinued and medicine for 
gout initiated.  Review of gout medications indicated no 
correlation with the development of pulmonary fibrosis or 
COPD.  Following a thorough review of the claims file, 
including the medications prescribed to the veteran, the 
examiner opined that it was not likely that medications 
prescribed during VA medical treatment in the 1970s and 1980s 
contributed significantly to the development of COPD.  The 
examiner explained that COPD developed very slowly and 
gradually and was almost totally limited to the impact of 
toxic substances inhaled on a regular basis over decades.  
The most common cause of COPD was cigarette smoking.  It was 
noted that other occupational exposures may contribute to the 
development of COPD, but were not evident in that case.  

With respect to the appellant's contention that VA was 
negligent and incorrectly prescribed the veteran medication 
causing his death, the record contains no competent evidence 
to support her allegations.  In fact, the VA examiner clearly 
stated that the veteran's death was not the result of 
negligence in prescribing medications during VA medical 
treatment in the 1970s and 1980s.  After researching whether 
the medication prescribed to the veteran could have led to 
COPD if used greater than a year, including 
hydrochlorothiazide, he found no basis for the appellant's 
assertion.  The examiner explained that COPD, the immediate 
cause of the veteran's death, was caused by inhaled toxins 
over a long period of time, of which cigarette smoking is the 
most common, and the evidence of record showed that the 
veteran had been a heavy smoker prior to developing COPD.  As 
the examiner provided a rationale, cited to specific evidence 
in the file, and reviewed the claims file, his opinion is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

While the Board does not doubt the sincerity of the 
appellant's allegations, the record does not establish that 
she possesses a recognized degree of medical knowledge; 
therefore, she lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, to the extent that her representative 
attempted to extrapolate from medical literature that the 
veteran's death is somehow related to VA treatment, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In summary, the Board notes that to award DIC pursuant to 
section 1151, the evidence must show that the VA treatment in 
question resulted in the veteran's death, and that the 
proximate cause of such death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For the 
reasons set forth above, the Board finds that such criteria 
have not been met.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


